Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 1 of 22




                        EXHIBIT A
      Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 2 of 22



_

From:                                  Samantha Merrick <SMerrick@ckbrlaw.com>
Sent:                                  Friday, June 4, 2021 4:26 PM
To:                                    Jackson_Chambers@cod.uscourts.gov
Cc:                                    Weiss, Daniel J.; Bobier, Daniel W.; Bruce Rohde; Hughes, W. Michael
Subject:                               Kazi v. KFC US, LLC 1:19-cv-03300-RBJ
Attachments:                           PARTIES' STIPULATED AND CONTESTED PROPOSED JURY INSTRUCTIONS 2021 0604
                                       (00430029-2xA9690).DOCX


External Email – Exercise Caution
Mary,

Attached please find the Parties’ Stipulated and Contested Proposed Jury Instructions in the above referenced case.

Thank you,
Samantha




Samantha Merrick, Paralegal
270 Saint Paul St., Suite 300 Denver, CO 80206
Direct: 303-394-7208
Fax: 303-322-5800
Email: SMerrick@ckbrlaw.com
www.ckbrlaw.com

CONFIDENTIALITY NOTICE. The information contained in this E-Mail transmission is confidential information and may be attorney-
client privileged or protected work product under applicable law. This information is intended for the individual or entity addressed
above. If you are not the intended recipient, or an employee or agent responsible for delivery to the intended recipient, you are hereby
notified that you have received this transmission in error and that any review, disclosure, dissemination, copying or the taking of any
action in reliance upon any information contained in this transmission is forbidden by the sender and may be illegal. If you have received
this transmission in error, please call us collect at (303) 322-3400 and notify us of the error.

IRS CIRCULAR 230 REQUIRED NOTICE. Nothing contained in this communication (including any attachments) should be construed as
U.S. federal tax advice from this firm. Clients are encouraged to contact their tax specialists with respect thereto.




                                                                     1
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 3 of 22




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

  ZUBAIR KAZI and KFC OF PUEBLO, INC,
                         Plaintiffs,
                   v.                           Civil Action No. 19-cv-03300-RBJ
  KFC US, LLC,
                         Defendant.




  PARTIES’ STIPULATED AND CONTESTED PROPOSED JURY INSTRUCTIONS




                                        1
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 4 of 22




                              JURY INSTRUCTION NO. 1

                               DESCRIPTION OF CASE


       [Parties Conferring]




                                        2
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 5 of 22




                                           STIPULATED
                                   JURY INSTRUCTION NO. 2
             BURDEN OF PROOF — PREPONDERANCE OF THE EVIDENCE

           The “burden of proof” means the obligation a party has to prove its claims or defenses.
  In this case, Plaintiffs have the burden of proving its claim by what is called a preponderance of
  the evidence. The party with the burden of proof can use evidence produced by any party to
  persuade you.

          Proof by a “preponderance of the evidence” means proof that something is more likely
  true than not. It means that certain evidence, when compared to the evidence opposed to it, has
  the more convincing force and makes you believe that something is more likely true than not.
  Preponderance of the evidence does not necessarily depend on the number of witnesses.

         If a party fails to meet its burden of proof as to any claim, or if the evidence weighs so
  evenly that you are unable to say that there is a preponderance on either side, you must reject that
  claim.

          Those of you who are familiar with criminal cases will have heard the term proof beyond
  a reasonable doubt. That burden does not apply in a civil case, and you should therefore put it
  out of your mind in considering whether or not a party has met its burden of proof on various
  issues.




                                                   3
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 6 of 22




                                         STIPULATED

                                  JURY INSTRUCTION NO. 3

                                 EVIDENCE IN THIS CASE

         The evidence in the case consists of the sworn testimony of all the witnesses, all

  exhibits which have been received in evidence, all facts which have been admitted or agreed

  to, all facts and events which have been judicially noticed, and all presumptions stated in

  these instructions.

         In deciding the facts, you must consider only the evidence received at trial. Evidence

  offered at the trial and rejected or stricken by the Court must not be considered by you.

  Statements, remarks, arguments, and objections by counsel and remarks of the Court not

  directed to you are not evidence. You are to consider only the evidence in the case and the

  reasonable inferences from that evidence. An inference is a conclusion that follows as a

  matter of reason and common sense from the evidence.

         Evidence may be either direct or circumstantial. Circumstantial evidence is the proof

  of facts or circumstances from which the existence or nonexistence of other facts may

  reasonably be inferred. All other evidence is direct evidence. The law makes no distinction

  between the effect of direct evidence and circumstantial evidence. The weight of evidence is

  not necessarily determined by the number of witnesses testifying to a particular fact.

         Any finding of fact you make much be based on probabilities, not possibilities. You

  should not guess or speculate about a fact.

         You must not be influenced by sympathy, bias, or prejudice for or against any party in

  this case.




                                                 4
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 7 of 22




                                         STIPULATED

                                  JURY INSTRUCTION NO. 4

                   DEPOSITIONS AND PRIOR TESTIMONY AS EVIDENCE

         Certain testimony may be introduced into evidence from a deposition. A deposition is

  testimony taken under oath before the trial.

         You are to consider deposition testimony as if it had been given before you from the

  witness stand.




                                                 5
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 8 of 22




                                        STIPULATED

                                 JURY INSTRUCTION NO. 5

                      DETERMINING CREDIBILITY OF WITNESSES

         You are the sole judges of the credibility of the witnesses and the weight to be given

  their testimony. You should take into consideration their means of knowledge, strength of

  memory and opportunities for observation; the reasonableness or unreasonableness of their

  testimony; the consistency or lack of consistency in their testimony; their motives; whether

  their testimony has been contradicted or supported by other evidence; their bias, prejudice or

  interest, if any; their manner or demeanor upon the witness stand; and all other facts and

  circumstances shown by the evidence which affect the credibility of the witnesses.

         Certain witnesses may be qualified as an expert by education, training, or experience,

  and may state opinions. You should judge expert testimony just as you would judge any

  other testimony.   You should give the testimony the importance you think it deserves,

  considering the witness’s qualifications, the reasons for the opinions, and all of the other

  evidence in the case.

         Based on these considerations, you may believe all, part or none of the testimony of a

  witness.




                                                6
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 9 of 22




                                         STIPULATED

                                  JURY INSTRUCTION NO. 6

                  HIGHLIGHTED AND DEMONSTRATIVE EXHIBITS

         The lawyers have highlighted certain parts of some exhibits. However, it is for you to

  determine the significance of the highlighted parts.

         The demonstrative charts, graphics, or visual aids prepared by Plaintiffs and KFC

  have been presented for the purpose of helping you evaluate facts disclosed by testimony,

  books, records and other documents that are evidence in the case. If these demonstrative

  charts, graphics, or visual aids do not correctly reflect facts or figures shown by the evidence

  in the case, you should disregard them.




                                                 7
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 10 of 22




                                               DISPUTED

                   PLAINTIFFS’ PROPOSED JURY INSTRUCTION NO. 7

     BREACH OF CONTRACT BY BREACH OF GOOD FAITH AND FAIR DEALING

         For the plaintiffs, Zubair Kazi and KFC of Pueblo, Inc. to recover from the defendant,
  KFC US, LLC, on their claim of bad faith breach of contract, you must find the following has
  been proved by a preponderance of the evidence:

         1. KFC failed to act in good faith.

         If you find that this statement has not been proved, then your verdict must be for the
  defendant, KFC.

          On the other hand, if you find that this statement has been proved, then your verdict must
  be for the plaintiffs.




  Sources:

  Farmers Bank & Tr. Co. of Georgetown, Kentucky v. Willmott Hardwoods, Inc., 171 S.W.3d 4,
  11 (Ky. 2005) (citing Ranier v. Mount Sterling National Bank, 812 S.W.2d 154, 156 (Ky. 1991)
  (“Within every contract, there is an implied covenant of good faith and fair dealing, and
  contracts impose on the parties thereto a duty to do everything necessary to carry them
  out."); Beech Creek Coal Co. v. Jones, Ky., 262 S.W.2d 174, 176 (1953) (“a contract includes
  not only the promises made in express words, but also includes all provisions which might have
  been expressed and which are indispensable to effectuate the intentions of the parties, keeping in
  mind, of course, the circumstances under which the contract is made)
  .




                                                  8
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 11 of 22




                                              DISPUTED

                   DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 7

     BREACH OF CONTRACT BY BREACH OF GOOD FAITH AND FAIR DEALING

         Plaintiffs allege that KFC breached the implied covenant of good faith and fair dealing,

  which is a type of a claim for breach of contract. You may find in favor of Plaintiffs only if you

  determine that Plaintiffs have proven by a preponderance of the evidence all of the following

  elements:

         [1]     That a contract existed between Plaintiffs and KFC;

         [2]     That Plaintiffs performed their obligations under the contract;

         [3]     That KFC committed a material breach of the contract; and

         [4]     That KFC’s breach caused damages to the Plaintiffs.

         The parties do not dispute that a contract existed between them in the form of the

  franchise agreement.

         The “material breach” that Plaintiffs allege is a breach of the implied covenant of good

  faith and fair dealing, which the parties dispute.

         The parties dispute the other elements.



  Sources

  Court’s Motion to Dismiss Order (Dkt. No. 32): “[A] claim for breach of the covenant of good
  faith and fair dealing . . . is technically a breach of contract claim but for breach of an implied
  covenant instead of an express term.”

  Combs v. Int'l Ins. Co., 163 F. Supp. 2d 686, 695 (E.D. Ky. 2001) (“[Plaintiff] acknowledges that
  the [good faith covenant] cause of action is a claim for breach of a contractual
  term[.]”), aff’d, 354 F.3d 568 (6th Cir. 2004); see also Epps Chevrolet Co. v. Nissan N. Am., Inc.,
  99 F. Supp. 3d 692, 703 (E.D. Ky. 2015) (a claim for good-faith-covenant violations is “a claim
  for breach of an implied term of a contract”).



                                                       9
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 12 of 22




                                              DISPUTED

                    PLAINTIFFS’ PROPOSED JURY INSTRUCTION NO. 8

                               GOOD FAITH AND FAIR DEALING

          Every contract requires the parties to act in good faith and to deal fairly with each other
  in performing or enforcing the express terms of the contract.

  A party performs a contract in good faith when its actions are consistent with the agreed common
  purpose and with the reasonable expectations of the parties. The duty of good faith and fair
  dealing is breached when a party acts contrary to that agreed common purpose and the parties’
  reasonable expectations.

  A contracting party impliedly obligates himself to cooperate in the performance of his contract
  and the law will not permit him to take advantage of an obstacle to performance which he has
  created or which lies within his power to remove.




  Sources:
  CJI-Civ 30:16; Farmers Bank & Tr. Co. of Georgetown, Kentucky v. Willmott Hardwoods, Inc.,
  171 S.W.3d 4, 11 (Ky. 2005) (citing Ranier v. Mount Sterling National Bank, 812 S.W.2d 154,
  156 (Ky. 1991) (“Within every contract, there is an implied covenant of good faith and fair
  dealing, and contracts impose on the parties thereto a duty to do everything necessary to carry
  them out."); Beech Creek Coal Co. v. Jones, Ky., 262 S.W.2d 174, 176 (1953) (contracts impose
  on the parties thereto a duty to do everything necessary to carry them out).
  PBI Bank, Inc. v. Signature Point Condos. LLC, 535 S.W.3d 700 (Ky. Ct. App. 2016)(citing
  23 Williston on Contracts § 63:22 (4th ed. 2004) (“"A contracting party impliedly obligates
  himself to cooperate in the performance of his contract and the law will not permit him to take
  advantage of an obstacle to performance which he has created or which lies within his power to
  remove." Ligon v. Parr, 471 S.W.2d 1, 3 (Ky. 1971) (quoting Gulf, Mobile & Ohio R.R. Co. v.
  Ill. Cent. R.R. Co., 128 F. Supp. 311, 324 (N. D. Ala. 1954) ("A contracting party impliedly
  obligates himself to cooperate in the performance of his contract and the law will not permit him
  to take advantage of an obstacle to performance which he has created or which lies within his
  power to remove.")




                                                   10
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 13 of 22




                                             DISPUTED

                   DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 8

                               GOOD FAITH AND FAIR DEALING

          The breach that Plaintiffs allege against KFC is a breach of the implied covenant of good

  faith and fair dealing. Every contract implies a covenant of good faith and fair dealing, which

  requires the parties to do everything necessary to carry the contract out. To establish a breach of

  the implied covenant, Plaintiffs have the burden of proving by a preponderance of the evidence

  that KFC acted with deliberate and conscious bad faith to deprive Plaintiff Kazi of the benefits of

  the parties’ contract.

          Bad faith is characterized by conduct such as dishonesty or acting without legitimate

  business reasons. Mistake or negligence is not indicative of bad faith. Acting according to the

  terms of a contract is not a violation of the implied covenant of good faith and fair dealing.




  Sources

  Court’s Summary Judgment Order (Dkt. No. 64): “Establishing breach of the covenant requires
  showing deliberate and conscious bad faith. In re Russell Cave Co., Inc., 125 F. App’x 27, 30
  (6th Cir. 2005) (unpublished).”



          J.P. Morgan Chase Bank, N.A. v. Acordia, Inc., No. 04-143-JBC, 2006 WL 8445400, at
  *5 (E.D. Ky. 2006) (“deliberate and affirmative bad faith”); Combs v. Int’l Ins. Co., 163 F. Supp.
  2d 686, 696 (E.D. Ky. 2001) (“dishonesty” and “deceit”); see also Pearman v. W. Point Nat’l
  Bank, 887 S.W. 2d 366, 368 & n.3 (Ky. Ct. App. 1994) (similar definition); Rivermont Inn, Inc.
  v. Bass Hotels & Resorts, Inc., 113 S.W.3d 636, 643 (Ky. App. Ct. 2003) (no breach for
  “legitimate business concerns”).



                                                   11
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 14 of 22




                                             DISPUTED

                    PLAINTIFF’S PROPOSED JURY INSTRUCTION NO. 9

                                             DAMAGES
          If you find in favor of the plaintiffs, Zubair Kazi and KFC of Pueblo, Inc. on their claim
  for breach of the implied covenant of good faith and fair dealing, then you may award them
  damages.
        To award damages, you must find by a preponderance of the evidence that the plaintiffs
  had damages as a result of the breach, and you must determine the amount of those damages.
          If you find in favor of the plaintiffs, but do not find any damages, you shall award
  plaintiffs nominal damages.
          “Damages” are the amount required to compensate the plaintiffs for losses that are the
  natural and probable consequence of the defendant’s breach.
       Damages that are a “natural” result of a breach are those that an ordinary person of
  common experience would expect to follow from a breach.
        Damages are “probable” if they were reasonably foreseeable when the contract was made
  and would likely occur if the contract were breached.
          Damages may include the profits Plaintiffs have lost and will lose in the future as a result
  of the breach.
          If you find in favor of the plaintiffs, but do not award any damages, you shall award the
  plaintiffs nominal damages in the sum of one dollar.




  Sources

  Perkins Motors, Inc. v. Autotruck Fed. Credit Union, 607 S.W.2d 429, 430 (Ky. Ct. App. 1980)
  (“It is well established in this jurisdiction that the measure of damages for breach of contract is
  that sum which will put the injured party into the same position he would have been in had the
  contract been performed.”)

  Kentucky Utilities Co. v. Warren Ellison Cafe, 21 S.W.2d 976, 978 (Ky. Ct. App. 1929) (“[T]he
  loss of anticipated profits may be recovered when they can be legally ascertained, and when
  there is no lack of certainty on account of being too remote, conjectural, and speculative.”).

                                                   12
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 15 of 22




                                             DISPUTED

                  DEFENDANT’S PROPOSED JURY INSTRUCTION NO. 9

                                             DAMAGES

         If you find that Plaintiffs have proven the other elements of their claim, Plaintiffs have

  the burden of proving by a preponderance of the evidence the nature and extent of any damages

  caused by a breach of the implied duty of good faith and fair dealing by KFC.

         The purpose of damages in a contract case is to put the injured party in the position it

  would have been in had the contract been performed. A party should not be awarded damages

  that put it in a better position than it would have enjoyed had the contract been performed.

         [Lost future profits may be included in a damages award if proven with reasonable

  certainty, but remote, conjectural, or speculative damages are not permitted.]




  Sources

  Perkins Motors, Inc. v. Autotruck Fed. Credit Union, 607 S.W.2d 429, 430 (Ky. Ct. App. 1980)
  (“It is well established in this jurisdiction that the measure of damages for breach of contract is
  that sum which will put the injured party into the same position he would have been in had the
  contract been performed.”)
  Kentucky Utilities Co. v. Warren Ellison Cafe, 21 S.W.2d 976, 978 (Ky. Ct. App. 1929) (“[T]he
  loss of anticipated profits may be recovered when they can be legally ascertained, and when
  there is no lack of certainty on account of being too remote, conjectural, and speculative.”).



                                                  13
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 16 of 22




                                              DISPUTED

          PLAINTIFFS’ ADDITIONAL PROPOSED JURY INSTRUCTION NO. 10

          You have heard (the parties stipulate or agree to the existence of a fact) (or) (that a fact
  has been admitted). This (agreement) (admission) makes the presentation of any evidence to
  prove this fact unnecessary. The (agreement) (admission) means that you must accept this fact
  (these facts) as true.

             1. Plaintiffs’ Trial Exhibit    is a true, accurate, genuine and authentic copies of
                the latest Renewal and Addendum related to the franchise agreement for the
                Pueblo Outlet.

             2. Plaintiffs’ Trial Exhibit      is a true, accurate, genuine and authentic copy of
                KFC’s published guidelines pertaining to the licensure or franchising of new
                outlets which were in effect in 2019.

             3. Kazi’s Request for the Impact Study was made in compliance with KFC’s
                Guidelines.

             4. The required fee for the Impact Study was timely paid.

             5. The Impact Study was performed by James Andrew Group (“JAG”).




                                                    14
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 17 of 22




                                             DISPUTED

          PLAINTIFFS’ ADDITIONAL PROPOSED JURY INSTRUCTION NO. 11

         Any dispute over the meaning of any unclear terms must be decided against the party
  who prepared the contract if the other party had no opportunity to select the words written in the
  contract.

          Where there is an inconsistency between general and specific provisions in a contract, the
  specific provisions express more exactly what the parties intended.




  Sources:

  Miniard v. Turner, 516 S.W.3d 814 (Ky. Ct. App. 2017) (When a contract is prepared by one
  party, the document must be construed more strongly against that party); Hach Co. v. In-Situ,
  Inc., Civil Action No. 13-cv-02201-CBS, 2016 U.S. Dist. LEXIS 194068 at *10 (D. Colo. Nov.
  22, 2016) (“in determining the meaning of any unclear terms, the jury was to decide against the
  party who prepared the contract if the other party had no opportunity to select the words used in
  the contract”).

  Restat 2d of Contracts, § 203(c) (“specific terms and exact terms are given greater weight than
  general language); FDIC v. Kan. Bankers Sur. Co., 105 F. Supp. 3d 1234, 1244, n.4 (D. Colo.
  2015) (citing -470 Pub. Highway Auth. v. Jagow, 30 P.3d 798, 801 (Colo. App. 2001), aff'd, 49
  P.3d 1151 (Colo. 2002) ("it is a basic principle of contract interpretation that a mor specific
  provision controls the effect of general provisions") .

                                                  15
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 18 of 22




                                            DISPUTED

          PLAINTIFFS’ ADDITIONAL PROPOSED JURY INSTRUCTION NO. 12

         You must find that a person knew a fact, if (he) (she) had information that would have led
  a reasonable person to inquire further and that inquiry would have revealed that fact.




  Sources:

  CJI-Civ 30:16; Martinez v. Affordable Hous. Network, Inc., 123 P.3d 1201, 1207 (Colo. 2005)
  (once there is a duty to inquire, the individual will be charged with all knowledge that a
  reasonable investigation would have revealed).




                                                 16
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 19 of 22




             IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
                                 DISTRICT OF COLORADO


                               Civil Action No. 19-CV-03300-RBJ


   ZUBAIR KAZI and KFC OF PUEBLO, INC.,              )
          Plaintiffs,                                )
        v.                                           )               VERDICT
   KFC US, LLC                                       )
          Defendant.                                 )


        We, the jury, find (check one):
        [___] FOR Plaintiffs on their claim of breach of good faith and fair dealing.
        [___] AGAINST Plaintiffs on their claim of breach of good faith and fair dealing.


        [Only if you have found FOR Plaintiffs, complete the next line:]


        We award damages of $_______________________ for the Plaintiffs and against the
  Defendant, KFC.


   ______________________________             ______________________________
                                                     Foreperson


   ______________________________             ______________________________




   ______________________________             ______________________________




                                                17
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 20 of 22




  ________________________________




                                       18
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 21 of 22




  Dated: June 4, 2021          Respectfully submitted,

                                   CAMPBELL KILLIN BRITTAN & RAY, LLC

                                    /s/ Bruce Rohde
                                   Bruce E. Rohde, #11465
                                   Campbell Killin Brittan & Ray, LLC
                                   270 St. Paul Street, Suite 200
                                   Denver, Colorado 80206
                                   Phone: 303-322-3400
                                   Fax: 303-322-5800
                                   BRohde@ckbrlaw.com
                                   MPflueger@ckbrlaw.com

                                   Attorneys for Plaintiffs




                                         19
Case 1:19-cv-03300-RBJ Document 123-1 Filed 07/30/21 USDC Colorado Page 22 of 22




                                 CERTIFICATE OF SERVICE

        I, the undersigned, certify that on this 4th day of June, 2021, a true and correct copy of
  the foregoing PARTIES’ STIPULATED AND CONTESTED PROPOSED JURY
  INSTRUCTIONS was served via e-mail on the following:

  Daniel W. Bobier
  Daniel J. Weiss
  Jenner & Block, LLP
  353 N. Clark Street
  Chicago, IL 60654
  Phone: 312-923-4517
  dweiss@jenner.com
  dbobier@jenner.com
  Attorneys for Defendant, KFC US, LLC
                                                     s/Samantha Merrick
                                                     Samantha Merrick, Paralegal




                                                20
